Citation Nr: 0414973	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  00-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for exposure to 
herbicides.

2.  Entitlement to an increased rating for a chest wall 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied an evaluation in excess of 10 
percent for residuals of a chest wall injury, and a claim of 
service connection for herbicides exposure.

Though this decision addresses the claim of service 
connection for herbicides exposure, other issues in the case, 
as discussed below, must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The record contains no evidence of a current disability 
associated with presumed Agent Orange exposure.


CONCLUSION OF LAW

No current disability is shown to have been caused by 
exposure to Agent Orange.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are assessed before proceeding to the 
merits.  In this case, the veteran's claim of service 
connection for exposure to Agent Orange was filed before 
enactment of the VCAA.  Upon receiving the veteran's claim, 
the RO sent a February 1999 letter informing the veteran that 
a claim of service connection requires at least that the 
veteran identify a disability that was incurred in or 
aggravated by service.  The veteran did not specify the 
disease from which he suffered that was connected to exposure 
to Agent Orange.  As a legal matter, VA does not grant 
benefits for plain exposure to Agent Orange, rather, the 
veteran is entitled to benefits if the presumed exposure to 
Agent Orange causes a disability.  Regulation provides that 
VA shall assist in developing a claim under the VCAA when it 
receives a "substantially complete application," which is 
defined in part as including "the benefit claimed and any 
medical condition(s) on which it is based."  38 C.F.R. 
§ 3.159(a)(3) (emphasis added).  Because the veteran never 
provided that information to complete his application even 
after the RO asked for it, the other provisions of the VCAA 
are not applicable to the veteran's service connection claim 
for exposure to Agent Orange.

I.  Facts

In various lay statements after filing the January 1999 claim 
of service connection for exposure to Agent Orange, the 
veteran did not identify a disability from which he suffered 
due to Agent Orange.  The RO requested a VA examiner at a 
March 1999 examination to ask the veteran what disability he 
was claiming due to Agent Orange.  The veteran reported that 
he believed he was exposed to Agent Orange, but he was not 
aware that of any illness or disability from it, nor did he 
complain of symptoms related to it.

II.  Laws and Regulations

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

III.  Analysis

Here, the veteran has not identified any symptoms or 
disability from which he suffers as a result of exposure to 
Agent Orange, and consequently, he cannot be service-
connected for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.


ORDER

Entitlement to service connection for exposure to Agent 
Orange is denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary in this case, as well as attention to due process 
concerns.

The veteran's service-connected chest wall injury was 
initially evaluated under Diagnostic Code (DC) 7805 for scars 
as 10 percent disabling, and in October 1969 the RO continued 
the 10 percent evaluation under a different DC, namely 5321, 
which contemplates the muscles of respiration.  In January 
1999, the veteran filed a claim for an increased rating for 
residuals of the chest wall injury because he experienced 
pain and had difficulty breathing.  

At a March 1999 VA examination for muscles, the examiner 
noted that the veteran suffered a contusion to the upper 
breast while in service when an unexploded grenade hit his 
chest.  The veteran reported that he had no difficulties with 
the chest muscle, but rather, had frequent pain in the area 
of the injury at irregular intervals whether or not he was 
using his muscles.  The examiner noted a well-healed 2-
centimeter linear scar, which was non-tender and non-
inflamed.  Movements of the intercostals, pectoral, and 
muscles with clavicular attachments were all within normal 
limits.  The area of the scar lacked sensory abnormality.  No 
pericardial or myocardial damage from the chest contusion was 
noted.  The examiner recognized that the chest x-ray showed 
(consistent with past x-rays) congenital fusion of the first 
and second ribs, but ordered a CT scan because there was a 
question about dislocation in the area of the veteran's scar, 
and the CT scan revealed dislocations of both clavicles.  The 
examiner stated that the veteran's military history caused 
chronic dislocation of his clavicles that was responsible for 
his pain, and therefore it was clear the combat injury was 
entirely responsible for the chronic pain.  

In January 2000 the RO denied an evaluation in excess of 10 
percent for residuals of a chest wall injury under DC 5321, 
and denied service connection for bilateral clavicle 
dislocations.  The veteran filed a Notice of Disagreement and 
a substantive appeal for both denials.  

Thereafter, in October 2003 the RO granted service connection 
for bilateral clavicle dislocations and assigned an initial 
noncompensable rating under DC 5203.  The veteran, via his 
representative, filed a Notice of Disagreement in March 2004 
concerning the noncompensable evaluation for bilateral 
clavicle dislocations.  The RO, however, did not issue a 
Statement of the Case for that claim.  Accordingly, the Board 
does not yet have jurisdiction to address this claim and a 
remand to the RO for this action is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of a chest wall injury under DC 5321 is 
inextricably intertwined with the issue of an initial 
noncompensable rating for bilateral clavicle dislocations.  
As such, that issue is not ready for final appellate action.  
Additionally, the veteran should be afforded a VA 
examination.  The examiner should assess the current severity 
of the clavicle and muscle disabilities, and list the 
symptomatology of each service-connected disability.

The case is remanded to the RO for the following action:

1.  The RO should issue a Statement of 
the Case to the appellant concerning 
the noncompensable evaluation for 
bilateral clavicle dislocations.  The 
Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim, as well as a 
discussion of the relevant provisions 
of the Veterans Claims Assistance Act 
of 2000.  The veteran must be advised 
of the time limit in which he may file 
a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).
 
2.  The veteran should be afforded a VA 
examination.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file, assess the 
current levels of severity of the 
muscle disability, and separately list 
the symptomatology associated with the 
muscle disability and clavicle 
disability.  The examination should 
include range of motion studies, and 
comment on the extent of any painful 
motion or functional loss due to pain, 
weakness, and fatigability.

3.  Then, the RO should readjudicate 
the claim for an increased rating for 
residuals of a chest wall injury.  If 
the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



